LAW L|BHAF<Y

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30208

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE oF HAWAI‘I‘

DUSTIN CROSS and SANDI ADELE SCHNEIDERMAN,
Plaintiffs/Counterclaim Defendants-Appellees,

V.

THERESA ILENE HARDEN,
Defendant/Counterclaim Plaintiff-Appellan

and

 

JOHN DOES 1-lO; et al, Defendants.

 

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. O8~l-O263)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Fujise and Leonard, JJ.)

Upon review of the record, it appears that: (l) on
December l, 2009, Defendant-Appellant Theresa Ilene Harden
(Appellant) filed a notice of appeal; (2) on February l, 20lO,
the appellate clerk filed a notice of entering case on calendar

and notified Appellant the statement of jurisdiction was due on

February ll, 20lO, and the opening brief was due on March l3,

20lO; (3) Appellant filed the statement of jurisdiction on
February 11, 20lO; (4) Appellant obtained an extension of time
until April l4, 2010 to file the opening brief, but she did not

file the opening brief by that date; (5) on April 22, 2010, the

appellate clerk informed Appellant: (a) the time to file the

opening brief expired; (b) the matter would be called to the

attention of the court on April 29, 2010 for such action as the

court deemed proper; and (c) the appeal may be dismissed pursuant

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

to HRAP Rule 30; and (6) Appellant did not file the opening brief
or seek relief from default. Therefore,

IT is HEREBY QRDERED that the appeal is dismissed
pursuant to HRAP Rule 30. `

DATED: Honolulu, HawaiUq JUne 31 20l0~

&g@f_%eawi,

Chief Judge



Associate Judge

l

A soc1ate dge